United States Court of Appeals
                              FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-3933
                                    ___________

Bryan Bach, husband; Jennifer            *
Bach, wife,                              *
                                         *
             Appellants,                 *
                                         * Appeal from the United States
v.                                       * District Court for the
                                         * Northern District of Iowa.
Gregory Charles Linnell,                 * [UNPUBLISHED]
                                         *
             Appellee.                   *
                                    ___________

                              Submitted: June 4, 1999
                                  Filed: July 6, 1999
                                   ___________

Before MCMILLIAN, LOKEN, and MURPHY, Circuit Judges.
                           ___________

PER CURIAM.


       Bryan and Jennifer Bach appeal the district court’s1 dismissal of their diversity
tort suit as time barred. After carefully reviewing the record and the parties’
submissions, we conclude that the case was transferable to the federal court in Iowa
under 28 U.S.C. § 1404(a) because of lack of venue in Minnesota, and that the court
did not err in applying the Iowa statute of limitations. See Wisland v. Admiral


      1
       The Honorable Michael J. Melloy, Chief Judge, United States District Court for
the Northern District of Iowa.
Beverage Corp., 119 F.3d 733, 736 (8th Cir. 1997) (§ 1404(a) transfer requires
application of law of transferee court), cert. denied, 118 S. Ct. 1043 (1998). We also
find no error in the district court’s conclusion that the Bachs’ amended complaint
substituting parties did not relate back to the date of the original complaint under the
standards of Fed. R. Civ. P. 15(c)(3). Dismissal was appropriate for the reasons the
district court stated, and an extended discussion is not warranted.

      Accordingly, we affirm the judgment of the district court. See 8th Cir. R. 47B.


      A true copy.


             Attest:


                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           2